                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 UNITED STATES OF AMERICA,                          CRIMINAL NO. 5:17-cr-52-KKC
                                                 (Related Civil Action No. 5:18-cv-626)
       Plaintiff,

 v.                                                            JUDGMENT

 MELVIN TREMAYNE MAHONE, JR.,
       Defendant.



                                         *** *** ***

       In accordance with the opinion and order entered on this date, the Court hereby

ORDERS and ADJUDGES as follows:

      1) the Report and Recommendation (DE 131) is ADOPTED as the Court’s opinion;

      2) Mahone’s motion to vacate under 28 U.S.C. § 2255 (DE 119) is DENIED;

      3) a certificate of appealability will not be issued, Mahone having failed to make “a

         substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

         and

      4) this matter is STRICKEN from the Court’s active docket.

Dated April 2, 2020
